       Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 1 of 30




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 SAVASENIORCARE, LLC,
       Plaintiff/Counterclaim Defendant,
                        v.
 STARR INDEMNITY AND LIABILITY
 COMPANY,                                                    Civil Action No.
       Defendant/Counterclaim Plaintiff,                    1:18-cv-01991-SDG
                        and
 ASPEN AMERICAN INSURANCE
 COMPANY,
       Defendant/Counterclaim Plaintiff.

                              OPINION AND ORDER

      This matter is before the Court on Plaintiff SavaSeniorCare’s (Sava) motion

for partial summary judgment [ECF 124] and Defendants Starr Indemnity and

Liability Company’s (Starr) and Aspen American Insurance Company’s (Aspen)

(collectively, the Insurers) respective motions to continue Sava’s motion for partial

summary judgment [ECF 133; ECF 140]. For the following reasons, Sava’s motion

is GRANTED and the Insurers’ motions are DENIED.

I.    BACKGROUND

      Unless otherwise noted, the following facts are not disputed by the parties

or are supported by undisputed evidence in the record. In January 2013, Starr
       Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 2 of 30




issued Policy No. SISIFNL20060613 to Sava for the initial policy period of January

21, 2013 through January 31, 2014 (the Starr Policy).1 Pursuant to a “Mid-Term

Run-Off Endorsement” that became effective on October 11, 2013, the Starr Policy

provides coverage for Claims made during the October 11, 2013 through October

1, 2019 discovery period for acts allegedly committed before October 11, 2013.2

The Starr Policy contains a $15 million aggregate policy limit of liability.3 Sava

purchased an additional $10 million in excess insurance coverage from Aspen,

Policy Number MCA9J6V13 (the Aspen Excess Policy).4 The Aspen Excess Policy

only provides coverage after exhaustion of the $15 million coverage limits in the

Starr Policy.5 The Aspen Excess Policy follows form to the Starr Policy, meaning

that the Aspen Excess Policy generally provides coverage in accordance with the

terms and conditions of the Starr Policy.6




1   ECF 124-3 (Starr Policy); ECF 131-1, ¶¶ 1, 3; ECF 144-1, ¶ 1. The Court does not
    follow the Starr Policy’s formatting convention of bolding defined terms, but
    ascribes the same meaning to those terms as provided in the Starr Policy.
2   ECF 131-1, ¶ 15; ECF 144-1, ¶ 2.
3   ECF 124-3, at 5.
4   ECF 124-4 (Aspen Excess Policy). Where applicable, the Court refers to the
    Starr and Aspen policies collectively as the “Policies.”
5   ECF 137-1, ¶ 5.
6   ECF 124-4, ¶ I; ECF 137-1, ¶ 5.
        Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 3 of 30




        The Starr Policy contains a coverage provision entitled the Directors &

Officers Liability Coverage Section (D&O Section).7 In relevant part, the D&O

Section provides: “The Insurer shall pay on behalf of the Company the Loss arising

from a Claim first made during the Policy Period (or Discovery Period, if

applicable) against the Company for any Wrongful Act, and reported to the

Insurer in accordance with the terms of this policy.”8 The term Wrongful Act

means “with respect to the Company, any actual or alleged breach of duty, neglect,

error, misstatement, misleading statement, omission or act by the Company.”9

        The Starr Policy requires Sava to provide Starr with timely notice of a Claim

as a condition precedent to receiving insurance coverage.10 In relevant part, the

notice of claim provision (hereafter, Notice Provision) states:

               The Insured(s) shall, as a condition precedent to the
               obligations of the Insurer under this policy, give written
               notice of a Claim made against an Insured or an
               Occurrence, as applicable under the appropriate
               Coverage Section, to the Insurer at the address set forth
               in Item 9 of the Declarations. If mailed, the date of
               mailing shall constitute the date that such notice was
               given and proof of mailing shall be sufficient proof of
               notice.

7    ECF 124-4, ¶ I; ECF 137-1, ¶ 5.
8    ECF 124-2, at 19.
9    Id. ¶ 1.C.
10   Id. at 23 ¶ 2(l).
        Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 4 of 30




              With respect to the Directors & Officers Liability
              Coverage Section, the Insured(s) shall, as a condition
              precedent to the obligations of the Insurer under this
              policy, give written notice to the Insurer pursuant to this
              Clause 5, of a Claim, other than a Pre-Claim
              Investigation, made against an Insured as soon as
              practicable after the Company’s general counsel or risk
              manager (or individuals with equivalent responsibilities)
              becomes aware of the Claim; however, in no event shall
              such notice be provided later than sixty (60) days after
              the expiration of the Policy Period (or Discovery Period,
              if applicable).11

       Endorsement 50 of the Starr Policy later amended the D&O Section with the

following:

              b.)   Government Funding – Defense Costs Coverage

              1.     Loss shall not include the return of any funds
              received from any federal, state or local governmental
              agency and any interest, fines or penalties arising out of
              the return of such funds. However, solely in the event of
              a Claim(s) for Wrongful Acts arising out of the return, or
              request to return such funds, this policy shall pay
              Defense Costs up to an amount not to exceed $1,000,000
              (“Government Funding Sublimit of Liability”). The
              Government Funding Sublimit of Liability shall be part
              of, and not in addition to, the Limit of Liability applicable
              to the Directors & Officers and Employment Practices
              Liability Coverage Section as set forth in Item 4 of the
              Declarations.12


11   ECF 124-3, at 11–12 ¶ 5, as amended by id. at 102 (Endorsement No. 46, ¶ II(B)).
12   Id. at 109 (Endorsement No. 50, ¶ 2(b)).
           Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 5 of 30




           Since 2011, Sava has been named in three qui tam lawsuits filed by plaintiff-

relators in various jurisdictions, as well as in a consolidated action brought by the

United States in the Middle District of Tennessee (collectively, the Qui Tam

Actions).13 The lawsuits accuse Sava of violating the False Claims Act (31 U.S.C.

§ 3729, et seq.) by allegedly submitting invoices for excessive or medically

unnecessary services not covered by the Medicare program.14 Each of these actions

was initially filed under seal.15 While the parties dispute the precise time Sava

acquired knowledge or notice of the Qui Tam Actions, it is undisputed that the

actions were not completely unsealed until October 28, 2015.16

           On October 30, 2015, Sava notified Starr and Aspen of the Qui Tam Actions

and requested insurance coverage for its defense costs.17 On January 19, 2016, Starr

issued a coverage letter to Sava stating: “As discussed in detail below, we have

reviewed the provisions of the Policy and confirm that Starr will provide the

Insured with defense costs up to $1,000,000, pursuant to the Policy’s Healthcare



13   ECF 131-1, ¶ 22. Each of these four Complaints are attached to Sava’s Amended
     Complaint as ECF 29-3, ECF 29-6, ECF 29-7, and ECF 29-9.
14   ECF 131-1, ¶ 22.
15   Id. ¶ 23.
16   Id.
17   ECF 124-7.
        Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 6 of 30




Coverage Extension-Anti-Trust Coverage Extension.”18 Starr further explained

that:

                 Based on our review . . . the Wrongful Acts described [ ]
                 appear to relate to the return of funds received by Sava
                 from the United States Government for payment to
                 Medicare . . . together with any interest, fines or penalties
                 arising out of the return of such funds. Accordingly, in
                 accordance with Governmental Funding – Defense Costs
                 Coverage, coverage . . . under the Policy is limited only
                 to the payment of Defense Costs up to an amount not to
                 exceed $1,000,000 (“Government Funding Sublimit of
                 Liability”). . . .19

        The letter also provided the following boilerplate disclaimer:

                 Starr continues to reserve all of its rights, remedies, and
                 defenses for this matter under the Policy, in equity, and
                 at law. Neither this letter nor any other prior or future act
                 by or on behalf of Starr shall constitute a waiver of any
                 of Starr’s rights, remedies, or defenses. Please note that
                 the foregoing analysis is not meant to be exhaustive as
                 certain other potentially applicable provisions of the
                 Policy that may similarly preclude or limit coverage
                 under the Policy have not been addressed herein.20

        On March 4, 2016, Starr sent a second letter to Sava purporting to

supplement its preliminary coverage determination.21 Like the first letter, Starr



18   ECF 124-9, at 1.
19   Id. at 6.
20   Id. at 7.
21   ECF 124-10.
           Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 7 of 30




stated: “[W]e have reviewed the provisions of the Policy and confirm that Starr

will provide the Insured with defense costs up to $1,000,000 pursuant to the

Policy’s Healthcare Coverage Extension-Anti-Trust Coverage Extension.”22 Starr

reiterated that “coverage . . . under the Policy is limited only to the payment of

Defense Costs up to an amount not to exceed $1,000,000 (‘Government Funding

Sublimit of Liability’).”).23 This letter again contained a boilerplate reservation of

rights disclaimer, but also referenced the following: “We note that the first of the

Complaints was filed on August 26, 2011. Please advise on what date the Insured

was first served with a copy of the Complaints or the Consolidated Complaint.”24

           On June 22, 2017, Starr sent Sava a third coverage letter.25 Citing the

Government Funding Sublimit of Liability provision, Starr again stated that its

“coverage obligations under the Policy . . . are limited to defense costs not to

exceed $1,000,000.”26 The letter also stated:

                 As previously requested in our March 4, 2016 letter,
                 please advise the date(s) on which the Insured was first
                 served with a copy of the complaints, amended
                 complaints, and the Consolidated Complaint.

22   Id. at 3.
23   Id. at 6.
24   Id.
25   ECF 124-11.
26   Id. at 2.
           Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 8 of 30




                 Additionally, Starr reiterates its request for copies of the
                 subpoenas mentioned by defense counsel during a
                 conference call in April 2016 as well as the date(s) when
                 these subpoenas were served. Starr reserves its rights
                 with respect to the date that this matter first became a
                 Claim first made against an Insured.27

           On November 2, 2017, Sava sent Starr a letter, requesting that “Starr

reconsider and withdraw its preliminary position that Sava’s coverage for the Qui

Tam Claim is limited to $1 million,” but also requesting that Starr “promptly

reimburse Sava for the $1 million in Defense Costs that Starr has agreed that it

owes.”28 On November 30, 2017, Starr sent its fourth letter to Sava and stated that

“Starr is not in a position to reconsider its preliminary coverage analysis.”29 Starr

again included a boilerplate reservation of rights disclaimer.30

           On April 6, 2018, Starr sent Sava a fifth coverage letter, purporting to further

respond to Sava’s November 2, 2017 letter.31 In this letter, Starr agreed “to advance

up to $1 million in Defense Costs under the Government Funding Sublimit, subject

to our review of the relevant defense invoices,” but noted that “$1 million is Starr’s




27   ECF 124-11, at 2 (emphasis added).
28   ECF 124-12, at 2–3.
29   ECF 124-13.
30   Id.
31   ECF 124-14, at 2.
           Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 9 of 30




maximum Limit of Liability for Defense Costs for the Qui Tam Actions.”32 As with

its previous letters, Starr included a boilerplate reservations of rights disclaimer.33

In none of the above-referenced letters did Starr deny coverage based on, cite to,

or reference the Notice Provision or a late-notice defense.34

           As for Aspen, it acknowledged Sava’s claim for coverage on November 3,

2015, but did not make a coverage determination at that time.35 Over two years

later—on January 19, 2018—Aspen issued its first coverage letter to Sava,

“adopt[ing] the position set forth in Starr’s January 19, 2016 letter. . . . that any

potential coverage . . . under the Policy is limited only to the payment of Defense

Costs up to an amount not to exceed $1,000,000.”36 According to the January 19,

2018 letter, “the Aspen [Excess] Policy remains excess of the amount of the

Underlying Limits and shall not drop down pursuant to the $1 million sub-limit

of liability provided by Starr under the Government Funding Sublimit of Liability

endorsement.”37 This letter did not deny coverage based on, cite to, or reference



32   Id.
33   Id.
34   ECF 131-1, ¶¶ 33, 36, 40, 42, 46, 49, 55, 57, 62, 64.
35   ECF 137-4.
36   ECF 124-17, at 2–3.
37   Id. at 4.
       Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 10 of 30




the Notice Provision or a late-notice defense.38 Like Starr, Aspen included a

boilerplate reservations of rights disclaimer.39

       Sava initiated this action on May 7, 2018.40 On September 20, 2018, Sava filed

its Amended Complaint.41 The Amended Complaint alleges that Starr and Aspen

breached their obligations under the Policies to provide defense costs to Sava in

connection with the Qui Tam Actions.42 The Amended Complaint asserts two

causes of action: breach of contract against Starr (Count I) and declaratory

judgment against Starr and Aspen (Count II).43

       On October 4, 2018, Starr filed its Answer, asserting four counterclaim

counts for declaratory relief.44 In Counterclaim Count I, Starr seeks a declaration

that “there is no coverage for the Qui Tam Actions under the Policy due to Sava’s

failure to provide timely written notice . . . in accordance with the terms and




38   ECF 137-1, ¶¶ 74, 77.
39   ECF 124-17, at 5.
40   ECF 1.
41   ECF 29.
42   See generally id.
43   Id. at 30–34.
44   ECF 37.
       Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 11 of 30




conditions of the Policy.”45 Additionally, Starr asserts two affirmative defenses

relevant to this motion; one expressly invoking the Notice Provision (Seventh

Affirmative Defense) and a second alluding to potential application of that

provision (Twenty-Fourth Affirmative Defense).46 Aspen filed its Answer on

October 25, asserting one omnibus counterclaim for declaratory relief,

incorporating Starr’s factual allegations, and requesting from the Court twenty

declarations of Aspen’s rights.47 Various aspects of the alphabetically-designated

counterclaim subpart are premised on, or relate to, the Notice Provision.48

Additionally, Aspen’s eighth affirmative defense expressly invokes the Notice

Provision.49

        On December 6, 2019, Sava filed the instant motion for partial summary

judgment, seeking the dismissal of the Insurers’ counterclaim counts and



45   Id. at 78, ¶ 160.
46   Id. at 37, 30.
47   ECF 46.
48   Id. at 21–25. For example, Paragraph D states: “[C]overage under the Aspen
     [Excess] Policy is barred because Sava failed to provide Aspen with timely,
     sufficient and appropriate written notice of demands, proceedings, and/or
     other Claims in accordance with Section IV of the Aspen Policy, and any
     amendments thereto incorporated into the Aspen Policy by endorsement to
     the Starr Policy (including but not limited to Endorsements Nos. 45 and 46).”
49   Id. at 17.
       Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 12 of 30




affirmative defenses to the extent they rely on the Notice Provision or a late-notice

defense.50 Sava filed its motion four months prior to the then-deadline to complete

fact discovery (April 30, 2020).51 Starr filed its response in opposition to Sava’s

motion for partial summary judgment on December 23, 2019.52 On the same day,

Starr filed its motion to continue, requesting the Court defer ruling on Sava’s

motion until the parties further developed the factual record.53 On December 27,

Aspen filed its response in opposition and motion to continue Sava’s motion for

partial summary judgment.54 On January 10, 2020, Sava filed its reply in support

of its motion and response in opposition to the Insurers’ motions to continue.55 The

Insurers filed their respective replies on January 24.56




50   ECF 124.
51   See ECF 129. On August 14, 2020, the Court entered its most recent Order
     extending the deadline for fact discovery in this case until November 30, 2020
     [ECF 189].
52   ECF 131.
53   ECF 133.
54   ECF 137; ECF 140.
55   ECF 144; ECF 145.
56   ECF 152; ECF 154.
      Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 13 of 30




II.   LEGAL STANDARD

      Summary judgment is appropriate when “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a). A party seeking summary judgment has

the initial burden of informing the district court of the basis for its motion and

identifying those portions of the record that demonstrate the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If a movant

meets its burden, the non-movant opposing summary judgment must present

evidence showing either (1) a genuine issue of material fact or (2) that the movant

is not entitled to judgment as a matter of law. Id. at 324. A fact is “material” only

if it can affect the outcome of the lawsuit under the governing legal principles.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Factual disputes that are

irrelevant or unnecessary” are not material. Id. A factual dispute is “genuine . . . if

the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id. The non-movant “may not rest upon the mere allegations

or denials of his pleading, but . . . must set forth specific facts showing that there

is a genuine issue for trial.” Id. If the evidence relied on by the non-movant is

“merely colorable, or is not significantly probative, summary judgment may be

granted.” Id. at 249.
       Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 14 of 30




       In determining whether a genuine issue of material fact exists, the evidence

is viewed in the light most favorable to the party opposing summary judgment,

“and all justifiable inferences are to be drawn” in favor of that party. Id. at 255. See

also Herzog v. Castle Rock Entm’t, 193 F.3d 1241, 1246 (11th Cir. 1999). “Credibility

determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions” and cannot be made by the district

court. Anderson, 477 U.S. at 255. See also Graham v. State Farm Mut. Ins. Co., 193 F.3d

1274, 1282 (11th Cir. 1999). Summary judgment for the moving party is proper

“[w]here the record taken as a whole could not lead a rational trier of fact to find

for the non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587 (1986). See also Anderson, 477 U.S. at 250 (“The inquiry performed is the

threshold inquiry of determining whether there is the need for a trial—whether,

in other words, there are any genuine factual issues that properly can be resolved

only by a finder of fact because they may reasonably be resolved in favor of either

party.”).

III.   DISCUSSION

       Sava requests the Court enter partial summary judgment against the

Insurers’ counterclaim counts and affirmative defenses premised on the Notice

Provision or a late-notice defense because the Insurers waived this defense by not
      Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 15 of 30




including it in their pre-litigation coverage letters. The Insurers oppose Sava’s

motion, but also move separately to request that the Court defer ruling on Sava’s

motion until the discovery record is further developed.

      a.     Starr and Aspen Waived any Late-Notice Defense.

      Sava argues Starr and Aspen waived their right to assert a late-notice

defense to coverage in this litigation. The parties agree that Georgia law applies to

this case. Sava’s motion hinges on the Georgia Supreme Court’s decision in Hoover

v. Maxum Indemnity Company, 291 Ga. 402 (2012). In Hoover, the plaintiff sustained

a brain injury while working for his employer. Id. at 402. The plaintiff filed a

personal injury lawsuit against the employer, which held a commercial liability

insurance policy issued by the defendant insurer. Id. at 403. The insurer denied

coverage under the policy, issuing a letter stating that it would not provide a

defense or indemnification pursuant to the policy’s Employer Liability Exclusion.

Id. at 403–04. In the letter, the insurer purported to reserve its right to raise other

coverage defenses in the future, including that “coverage for this matter may be

barred or limited to the extent the insured has not complied with the notice
       Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 16 of 30




provisions under the policy.” Id. at 404.57 The letter also contained a boilerplate

reservation of rights disclaimer. Id. After obtaining a negligence judgment against

his employer, the plaintiff filed suit against the insurer—pursuant to an

assignment of claims from the employer—asserting a breach of the duty to defend

and seeking indemnification. Id. at 402.

       In reversing the Georgia Court of Appeals, the Georgia Supreme Court held

that the insurer “waived its right to assert a defense based on untimely notice

because it did not properly alert [employer] that the lack of timely notice would

be a potential bar to coverage.” Id. at 403. As such, that court held that the “timely

notice of the occurrence was not a prerequisite to [insurer’s] duty to defend.” Id.

The court articulated the following framework:

             Under Georgia law, where an insurer is faced with a
             decision regarding how to handle a claim of coverage at
             the same time a lawsuit is pending against its insured,
             the insurer has three options. First, the insurer can
             defend the claim, thereby waiving its policy defenses and
             claims of non-coverage. Second, the insurer can deny
             coverage and refuse to defend, leaving policy defenses
             open for future litigation. Or, third, the insurer can
             defend under a reservation of rights.




57   The notice provision in the policy provided that: “You must see to it that we
     are notified as soon as practicable of an ‘occurrence’ or an offense which may
     result in a claim.” Id.
      Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 17 of 30




Id. at 404–05 (internal citations omitted).

      The court made clear that what an insurer cannot do is “both deny a claim

outright and attempt to reserve the right to assert a different defense in the future.”

Id. at 405. What is more, an insurer can only reserve its rights if it “undertakes a

defense while questions remain about the validity of the coverage.” Id. “A

reservation of rights does not exist so that an insurer who has denied coverage may

continue to investigate to come up with additional reasons on which the denial

could be based if challenged.” Id. at 406 (emphasis in original). Instead, the

purpose of a reservation of rights is to “protect both the insurer and the insured

by allowing an insurer who is uncertain of its obligations under the policy to

undertake a defense while reserving its rights to ultimately deny coverage

following its investigation or to file a declaratory judgment action to determine its

obligations.” Id. See also id. at 405 (“When an insurer is presented with notice of a

claim and demand for a defense, the proper and safe course of action . . . is to enter

upon a defense under a reservation of rights and then proceed to seek a

declaratory judgment in its favor.”).

      On the facts, the Georgia Supreme Court held that the insurer waived its

ability to raise a defense related to an untimely notice provision in the insurance

policy because “despite ample opportunity to . . . notify [the employer] of its intent
      Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 18 of 30




to raise a defense based on improper or untimely notice of the occurrence, [insurer]

chose to focus solely on the Employer Liability Exclusion.” Id. at 407. The insurer’s

“continued failure to fairly inform [the employer] of its intention to raise a defense

related to untimely notice means [insurer] waived the defense.” Id. Additionally,

the insurer’s reservation of rights was “inadequate because it did not

unambiguously inform [the employer] that [insurer] intended to pursue a defense

based on untimely notice of the claim.” Id. at 406. The insurer’s reliance on

“boilerplate language in the denial letter purporting to reserve the right to assert

a myriad of other defenses at a later date did not clearly put [the employer] on

notice of [insurer’s] position.” Id. Therefore, the court found the insurer waived its

notice defense and summary judgment was appropriate on the breach of the duty

to defend claim. Id. at 407–08. See also Latex Const. Co. v. Everest Nat. Ins. Co.,

11 F. Supp. 3d 1193, 1201 (N.D. Ga. 2014) (“For the same reasons given by the

Georgia Supreme Court in Hoover [ ], the Court finds that [defendant insurer] is

precluded from raising a defective notice defense and [plaintiff] is entitled to

partial summary judgment on the issue of notice.”); Moon v. Cincinnati Ins. Co., 920

F. Supp. 2d 1301, 1305 (N.D. Ga. 2013) (“[L]ike the insurer in Hoover, [defendant

insurer] failed to properly reserve its rights to assert additional defenses when it
      Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 19 of 30




denied the insured’s claims on specific grounds and refused to undertake a

defense.”) (punctuation omitted).

      The application of Hoover to the undisputed material facts of this case

compels the conclusion that Starr and Aspen waived their right to raise a late-

notice defense. After Sava notified the Insurers of the Qui Tam Actions and

requested coverage on October 30, 2015, Starr sent five separate letters to Sava

declining to provide full coverage—and expressly limiting its liability for Sava’s

defenses costs to $1 million—based on the Starr Policy’s Government Funding

Sublimit of Liability provision. None of these letters denied coverage based on,

cited to, or referenced the Notice Provision or a late-notice defense. Likewise,

Aspen’s January 19, 2018 letter adopted the coverage position articulated by Starr

without citation or reference to the Notice Provision or a late-notice defense. Once

the Insurers denied coverage based exclusively on the Government Funding

Sublimit of Liability provision, they forfeited the right to raise additional or

alternative defenses. Hoover, 291 Ga. at 405. See also Latex, 11 F. Supp. 3d at 1202.

This includes the late-notice defenses raised for the first time in this litigation over

three years after Starr’s initial coverage letter. See Payne v. State Farm Fire & Cas.

Co., No. 1:11-cv-309-AT, 2012 WL 13006060, at *14 (N.D. Ga. Aug. 28, 2012)

(“[T]he Hoover court held simply that, when an insurer sends a denial letter, it
      Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 20 of 30




must specify the reasons for its denial of coverage within that letter and cannot

reserve its right to assert further unspecified defenses in the future. . . . Hoover [ ]

preclude[s] an insurer from defending itself against . . . suit by raising defenses to

coverage that it did not assert in its denial letter.”). The Insurers point to no

evidence creating a genuine issue of material fact on this point.

      The Insurers argue that, as a factual matter, they did not “deny” Sava

coverage under the Policies because Starr agreed all along to pay Sava $1 million—

out of the $15 million Starr Policy limit—based on the Government Funding

Sublimit of Liability provision. At the outset, this argument is wholly inapplicable

to Aspen. The Aspen Excess Policy provides a maximum of $10 million in excess

coverage only after exhaustion of the $15 million liability limit in the Starr Policy.

In its January 19, 2018 letter, Aspen expressly adopted Starr’s position and stated

that coverage “is limited only to the payment of Defense Costs up to an amount

not to exceed $1,000,000.” Aspen further stated that since “coverage for the

Submitted Matter appears limited to the $1 million sublimit . . . provided by the

Starr Policy . . . the Aspen Policy remains excess of the amount of the Underlying

Limits and shall not drop down. . . .” Thus, Aspen’s position is ostensibly that it

owes Sava nothing under the Aspen Excess Policy. That is an unambiguous denial

of insurance coverage.
      Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 21 of 30




      Starr, somewhat more convincingly, posits that its offer to pay $1 million

pursuant to the sublimit—while simultaneously denying any further liability up

to the Starr Policy’s limits—is not a denial of coverage per se, but rather amounts

to accepting coverage accompanied by a reservation of rights. Contrary to Starr’s

characterization, however, no Georgia court has explicitly answered the question

of whether invoking a policy’s sublimit of liability provision constitutes a “denial”

of coverage for the remainder of the policy’s limits. In such circumstances, the

Court “must make an educated guess as to how that state’s supreme court would

rule.” State Farm Mut. Auto. Ins. Co. v. Bates, 542 F. Supp. 807, 821 (N.D. Ga. 1982)

(collecting cases). Given the principles embodied in Hoover and its progeny, the

Court concludes that invoking a policy’s sublimit of liability provision constitutes

a “denial” of all other coverages for purposes of determining whether any

subsequently noticed defenses have been waived.

      Even if the Court assumed Starr did not deny coverage per se, Sava would

still prevail, as the Insurers failed to properly reserve their rights to a late-notice

defense. Georgia law commands that, in order to be effective, a reservation of

rights must be unambiguous. Hoover, 291 Ga. at 406; World Harvest Church, Inc. v.

GuideOne Mut. Ins. Co., 287 Ga. 149, 152–53 (2010). “[I]f it is ambiguous, the

purported reservation of rights must be construed strictly against the insurer and
      Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 22 of 30




liberally in favor of the insured.” Hoover, 291 Ga. at 406 (quoting World Harvest

Church, 287 Ga. at 152–53 (citations and punctuation omitted)). A reservation of

rights is not effective if it does not fairly inform the insured of the insurer’s

position. Hoover, 291 Ga. at 406.

      Starr’s initial coverage letter contained a boilerplate reservation of rights

disclaimer. Four subsequent coverage letters sent by Starr additionally contained

boilerplate reservation language. None of these letters cited or referenced the

Notice Provision or a late-notice defense. Aspen’s coverage letter had the same

flaws. These reservations of rights are ineffective as a matter of law. See Latex, 11

F. Supp. 3d at 1203 (concluding that boilerplate reservation of rights “does not

clearly put the insured on notice of the insurer’s position.”); Moon, 920 F. Supp. 2d

at 1306 n.2 (“[T]he boilerplate reservation of rights contained in [defendant

insurer’s] denial letter does not reserve additional grounds for denial beyond

those explicitly stated in the letter.”). See also Facility Invs., LP v. Homeland Ins. Co.

of New York, 321 Ga. App. 103, 109 (2013) (citing Hoover, 291 Ga. at 406; World

Harvest Church, 287 Ga. at 152–53).

      In its third coverage letter, dated June 22, 2017 (approximately 20 months

after Sava notified the Insurers of its claim), Starr attempted to “reserve[ ] its rights

with respect to the date that this matter first became a Claim first made against an
       Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 23 of 30




Insured.”58 This disclaimer, however, cannot reasonably be construed as

unambiguously placing Sava on notice that Starr intended to pursue a late-notice

defense. Nor did it fairly inform Sava of Starr’s position. The Hoover court found a

similar—yet more specific—reservation of rights based on a notice provision

insufficient. 291 Ga. at 403. Starr’s ambiguous notice is strictly construed against it

and liberally in favor of Sava. Id. at 406; World Harvest Church, 287 Ga. at 152–53.

At bottom, the Insurers’ attempts to reserve their rights are categorically

ineffective under Georgia law and they waived any late-notice defenses.

       b.     Hoover Applies to the Insurers’ Duty to Pay Defense Costs.

       Starr and Aspen contend Hoover is inapplicable because the Policies here

contain a duty to pay defense costs, not a duty to defend Sava—the latter of which

was only at issue in Hoover. As the Insurers acknowledge, this argument has been

expressly rejected by courts in this district. Langdale Co. v. Nat’l Union Fire Ins. Co.

of Pittsburgh, Penn., 110 F. Supp. 3d 1285, 1297 (N.D. Ga. 2014) (“The Court

concludes that the duty to defend and the duty/obligation to pay costs of litigation

should be treated as analogous for purposes of consideration of the applicability

of the holding in Hoover; therefore, the holding of the Hoover case is not




58   ECF 124-11, at 2.
      Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 24 of 30




distinguishable on this ground.”). See also Philadelphia Indem. Ins. Co. v. First

Multiple Listing Servs., Inc., 173 F. Supp. 3d 1314, 1321 (N.D. Ga. 2016) (“[T]he

waiver principle in Hoover applies to both the duty to indemnify and the duty to

defend.”); Latex, 11 F. Supp. 3d at 1205 (“[T]he Court does not interpret Hoover [ ]

to be limited to an insurer’s duty to defend.”). Nonetheless, Starr and Aspen focus

on Langdale, arguing that decision was incorrect, not persuasive, and non-binding.

      In Langdale, Judge Steve C. Jones noted that “Georgia courts have not had

the opportunity to address this issue first hand.” 110 F. Supp. 3d at 1296. However,

the court addressed the same authorities relied on by Starr and Aspen and found

them not “controlling on this issue.” Id. at 1297. The court instead found that

“Georgia courts consider the duty to defend or pay the expenses of litigation

analogous.” Id. at 1296 (citing George L. Smith II Ga. World Cong. Ctr. Auth. v. Miller

Brewing Co., 255 Ga. App. 643, 644 (2002)). In addition, the court found “persuasive

authority that suggests that a duty to pay defense costs and the duty to defend are

different, but similar in result.” Langdale, 110 F. Supp. 3d at 1297 (citing Liberty

Mut. Ins. Co. v. Pella Corp., 650 F.3d 1161, 1170–71 (8th Cir. 2011)). In sum, the court

concluded that Hoover is applicable to both the duty to defend and the duty to pay

the costs of litigation. Id. at 1297. Although the Eleventh Circuit did not have

occasion to explicitly affirm this conclusion—as it upheld the district court’s
       Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 25 of 30




eventual holding that Hoover did not apply on a separate ground not relevant

here—the circuit court seemingly agreed with the district court’s analysis on this

issue. See Langdale Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Penn., 609 F. App’x

578, 584 (11th Cir. 2015) (“In a thorough and careful opinion, the district court . . .

agreed with [plaintiff] that [insurer’s] obligation to advance defense costs was the

same obligation as a duty to provide a defense.”).

       The Court here finds the analysis in Langdale persuasive and adopts it in this

case. The duty to pay defense costs under the Starr Policy is synonymous with the

duty to defend discussed in Hoover. What is more, and as noted in Latex, the Court

does not believe that the Georgia Supreme Court intended Hoover to be so

narrowly limited as to only cover an insurer’s duty to defend. Such a finding is not

supported by the decision itself or in the underlying history of the case. The Court

also finds persuasive that the court in Langdale considered and rejected the precise

authorities pointed to by the Insurers here. The Insurers provide no compelling

reason why this Court should depart from that position.59 Moreover, the Court



59   The Insurers argue that “Judge Jones himself corrected his understanding” in
     a subsequent decision: Aldridge v. Travelers Home & Marine Ins. Co., No. 1:16-
     cv-1247-SCJ, 2018 WL 2056567, at *3 (N.D. Ga. Jan. 25, 2018). In Aldridge, the
     court found Hoover did not apply—and distinguished the prior decisions in
     Langdale, Latex, and Moon—because Hoover applies “only when an insurer is
     faced with a decision regarding how to handle a claim of coverage at the same
       Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 26 of 30




believes that the cases relied on in Bank of Camilla v. St. Paul Mercury Ins. Co., 939

F. Supp. 2d 1299, 1308 (M.D. Ga. 2013),60 do not support the ultimate conclusion in

that case. In sum, the Court finds no merit in the Insurers’ arguments; Hoover is

applicable to this case.

       c.    The Amount of Information Known by the Insurers at the Time of
             Their Denial Letters Is Not Material to Resolving this Motion.

       The Insurers’ final argument is that they lacked the necessary information

to assert a late-notice defense at the time they sent their original coverage letters.

In support, the Insurers point to the general waiver standard under Georgia law.

See Camacho v. Nationwide Mut. Ins. Co., 188 F. Supp. 3d 1331, 1360 (N.D. Ga. 2016)

(“[A]ll the attendant facts, taken together, must amount to an intentional

relinquishment of a known right, in order that a waiver may exist.”). This

argument misses the point of Hoover.

       To reiterate, when Sava notified Starr and Aspen of the Qui Tam Actions

and requested coverage, the Insurers had three options: (1) “defend the claim,

thereby waiving [their] policy defenses and claims of non-coverage”; (2) “deny



     time a lawsuit is pending against its insured,” which was absent under the
     facts of that case. Id. (emphasis omitted). Here, it is undisputed that the Qui
     Tam Actions were pending against Sava at the time it requested coverage. This,
     in fact, strengthens Sava’s argument that Hoover applies here.
60   See ECF 131, at 20–23; ECF 137, at 18–19.
       Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 27 of 30




coverage and refuse to defend, leaving policy defenses open for future litigation”;

and (3) “defend under a reservation of rights.” Hoover, 291 Ga. at 404–05.

The Insurers were not permitted to do what they did here—deny the lion-share of

the policies’ coverage limits on one ground, issue a boilerplate reservation of

rights, and then “continue to investigate to come up with additional reasons on

which the denial could be based if challenged.” Id. at 406. It is immaterial that Starr

and Aspen believe they lacked the necessary facts to assert a late-notice defense at

the time they sent Sava their coverage letters. They chose the wrong path.

       As Hoover made clear, “[w]hen an insurer is presented with notice of a claim

and demand for a defense, the proper and safe course of action . . . is to enter upon

a defense under a reservation of rights and then proceed to seek a declaratory

judgment in its favor.” 291 Ga. at 417. While the Insurers may believe this creates

negative practical effects (a point emphasized by three Justices of the Georgia

Supreme Court in a separate opinion in Hoover61), this Court is constrained by, and



61   See Hoover, 291 Ga. at 412–13 (Melton, J., concurring specially in part and
     dissenting in part) (“Based on the majority’s new rule of law, insurers who
     wish to deny coverage will be forced to attempt to list all defenses in their
     initial denial letter. They must do so blindly, in the absence of necessary
     information and the discovery later litigation might provide. This result helps
     neither the insurance company, which must scramble to come up with all
     possible defenses in good faith, nor the insured, who will have no good context
     of where he or she stands in the face of a laundry list of defenses. The result
      Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 28 of 30




will not second-guess, the decision of the Georgia Supreme Court on a matter of

Georgia law. E.g., LeFrere v. Quezada, 582 F.3d 1260, 1263–64 (11th Cir. 2009)

(“In addressing issues of state law, we are bound by the decisions of the state

supreme court.”); Blue Cross & Blue Shield of Ala., Inc. v. Nielsen, 116 F.3d 1406, 1413

(11th Cir. 1997) (“The final arbiter of state law is the state supreme court.”);

Flintkote Co. v. Dravo Corp., 678 F.2d 942, 945 (11th Cir. 1982) (“In determining the

law of the state, federal courts must follow the decisions of the state’s highest

court.”).

      d.     The Insurers’ Motions to Continue Is Denied.

      Alternative to their opposition to Sava’s motion, the Insurers filed

contemporaneous motions to continue the Court’s ruling until the factual record

was further developed. In support, the Insurers identify a litany of written, oral,

and documentary discovery outstanding at that time, as well as objections to the

information that had been produced. According to the Insurers, this information

is necessary to determine if they waived their late-notice defense.




    may also increase the number of instances in which an insurance company
    seeks to reserve rights, rather than deny a claim, and subsequently seek a
    declaratory judgment regarding coverage. This will only serve to further clog
    trial courts.”).
        Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 29 of 30




        The Court does not agree. The Court possesses all the relevant information

needed to resolve Sava’s motion. As noted by the court in Latex, the “salient facts”

are the Insurers’ letters denying coverage and attempting to reserve all future

rights. 11 F. Supp. 3d at 1207. And like Latex, none of this evidence is disputed. The

parties agree the coverage letters speak for themselves and have not challenged

their authenticity. Although the Insurers submit a considerable amount of briefing

on the issue of when exactly Sava gained knowledge of the Qui Tam Actions, this

is irrelevant to the inquiry and does not create an issue of material fact. Thus, no

further discovery is needed for the Court to make its finding that the Insurers

waived any late-notice defense.62

IV.     CONCLUSION

        Sava’s motion for partial summary judgment [ECF 124] is GRANTED.

The Insurers’ motions to continue [ECF 133; ECF 140] are DENIED. The following

are hereby DISMISSED: (1) Starr’s counterclaim for declaratory relief based on

late notice (Counterclaim Count I); (2) Starr’s seventh affirmative defense;

(3) Starr’s twenty-fourth affirmative defense (to the extent it pertains to late




62    The parties included various requests for oral argument in their motion
      papers. Because the Court finds that oral argument is unnecessary to resolve
      the outstanding motions, these requests are denied.
      Case 1:18-cv-01991-SDG Document 192 Filed 09/29/20 Page 30 of 30




notice); (4) Aspen’s omnibus counterclaim for declaratory relief (to the extent it

pertains to late notice); and (5) Aspen’s eighth affirmative defense.

      SO ORDERED this the 29th day of September 2020.



                                                     Steven D. Grimberg
                                               United States District Court Judge
